 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey O. Krivoshey (State Bar No.295032)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Email: ltfisher@bursor.com
             ykrivoshey@bursor.com
 5
     BURSOR & FISHER, P.A.
 6   Scott A. Bursor (State Bar No. 276006)
     888 Seventh Avenue
 7   New York, NY 10019
     Telephone: (212) 989-9113
 8   Facsimile: (212) 989-9163
 9   E-Mail: scott@bursor.com

10   Attorneys for Plaintiff

11
12                              UNITED STATES DISTRICT COURT

13                             EASTERN DISTRICT OF CALIFORNIA

14
     MIKE CORTES, on Behalf of Himself and all    Case No. 2:16-cv-00823-MCE-EFB
15   Others Similarly Situated,
                                                  STIPULATION TO CONTINUE
16                             Plaintiff,         DEADLINE TO FILE DISPOSITIONAL
            v.                                    PAPERS PURSUANT TO LOCAL
17                                                RULE 160 AND ORDER
     NATIONAL CREDIT ADJUSTERS, L.L.C.,
18
19                             Defendant.

20
21
22
23
24
25
26
27
28
     STIPULATION TO CONTINUE DEADLINE TO FILE DISPOSITIONAL PAPERS
     CASE NO. 2:16-CV-00823-MCE-EFB
 1          Pursuant to Civil Local Rule 143, Plaintiff Mike Cortes (“Plaintiff”) and Defendant
 2   National Credit Adjusters, L.L.C. (“Defendant”) (collectively, the “Parties”), by and through their

 3   respective counsel, stipulate as follows:
 4          WHEREAS, on January 18, 2019, the Parties participated in a mediation with Martin
 5   Quinn, Esq., at JAMS in San Francisco, California;
 6          WHEREAS, on February 5, 2019, the Parties executed a binding Term Sheet setting out an
 7   agreement to settle all claims in this action on a class basis;
 8          WHEREAS, on February 6, 2019, upon stipulation of the Parties and notice of the
 9   settlement, the Court vacated all remaining pretrial deadlines and ordered the Parties to file
10   dispositional papers pursuant to Local Rule 160 by February 28, 2019 (Dkt. No. 35);
11          WHEREAS, the Parties are still working on drafting the full class settlement agreement
12   (along with all of the relevant exhibits thereto, i.e., long form and short-form notice documents,
13   proposed final approval and judgment orders, etc.);
14          WHEREAS, once the full class settlement agreement is executed, Plaintiff intends to file a
15   motion for preliminary approval of the settlement and provide the Court with a copy of the
16   executed class settlement agreement at that time;
17          WHEREAS, due to the extensive time needed to draft (and negotiate) the full class action
18   settlement agreement and the motion for preliminary approval, the Parties anticipate that they will
19   be able to execute the class action settlement agreement and that Plaintiff will be able to file a
20   motion for preliminary approval within 120 days of this filing;
21          NOW THEREFORE, IT IS STUPULATED AND AGREED by the Parties, by and through
22   their counsel, that the Parties’ deadline to file dispositional papers pursuant to Local Rule 160 shall
23   be extended to June 28, 2019.
24
     Dated: February 28, 2019                       Respectfully submitted,
25
                                                    BURSOR & FISHER, P.A.
26
                                                    By:       /s/ Yeremey Krivoshey
27                                                               Yeremey Krivoshey
28
     STIPULATION TO CONTINUE DEADLINE TO FILE DISPOSITIONAL PAPERS                                         1
     CASE NO. 2:16-CV-00823-MCE-EFB
                                        L. Timothy Fisher (State Bar No. 191626)
 1                                      Yeremey Krivoshey (State Bar No. 295032)
                                        1990 North California Boulevard, Suite 940
 2                                      Walnut Creek, CA 94596
                                        Telephone: (925) 300-4455
 3                                      Facsimile: (925) 407-2700
                                        E-Mail: ltfisher@bursor.com
 4                                              ykrivoshey@bursor.com
 5
                                        BURSOR & FISHER, P.A.
 6                                      Scott A. Bursor (State Bar No. 276006)
                                        888 Seventh Avenue
 7                                      New York, NY 10019
                                        Telephone: (212) 989-9113
 8                                      Facsimile: (212) 989-9163
                                        E-Mail: scott@bursor.com
 9
                                        Attorneys for Plaintiff
10
     Dated: February 28, 2019           Respectfully submitted,
11
                                        SESSIONS, FISHMAN, NATHAN & ISRAEL,
12                                      L.L.P.
13                                      By:      /s/ James K. Schultz
                                                    James K. Schultz
14
                                        James K. Schultz (State Bar No. 309945)
15                                      Debbie P. Kirkpatrick (State Bar No. 207112)
                                        1545 Hotel Circle South, Suite 150
16                                      San Diego, CA 92108
                                        Telephone: (619) 758-1891
17                                      Facsimile: (619) 296-2013
                                        E-Mail: jschultz@sessions.legal
18                                              dkirkpatrick@sessions.lega
19                                      Attorneys for Defendant National Credit Adjusters,
                                        LLC
20
21
22
23
24
25   ///
26   ///
27   ///
28
     STIPULATION TO CONTINUE DEADLINE TO FILE DISPOSITIONAL PAPERS                           2
     CASE NO. 2:16-CV-00823-MCE-EFB
 1                                                ORDER
 2
 3          Upon review of the Parties’ Stipulation (ECF No. 36), IT IS HEREBY ORDERED that the
 4   Parties’ deadline to file dispositional papers pursuant to Local Rule 160 shall be extended to June
 5   28, 2019.
 6          IT IS SO ORDERED.
 7
 8   Dated: March 4, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION TO CONTINUE DEADLINE TO FILE DISPOSITIONAL PAPERS                                         3
     CASE NO. 2:16-CV-00823-MCE-EFB
